DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 18-19 and 35-38 are pending in this application.  With non-election of claims 18-19 and 37-38, only claims 35-36 are examined in this Office Action. 

Election/Restrictions
Claims 18-19 and 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/1/22.
Although the election was made with traverse, Examiner notes that Applicant did not provide any arguments.   However, the restriction was proper since two groups are distinct from each other as the first group, claims 18-19 and 37-38 teach that a hash tag is generated from the received netflow record, while the second group, claims 35-36 teaches that the received netflow includes a hash tag.  Furthermore, claims 35-36 recite converting a hash tag into a percentage.  These distinctions would require a serious search/examination burden.  Therefore, the restriction issued on 12/1/21 was proper. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract needs to be within the range of 50 to 150 words in length.   Correction is required. 

Claim Objections
Claim 35 is objected to because of the following informalities:  
Claim 35 should be amended to read, “receiving a plurality of netflow record at [[a]]the netflow generator appliance…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
More specifically, claim 35 recites, “receiving a plurality of netflow records at a netflow generator appliance, each netflow record including at least a hash tag; converting…”.  That is, the received netflow record includes a hash tag.  However, the review of specification does not teach the limitation.  Rather, the specification teaches that NGA includes four DAG cards (par [0057] of the Application Publication; FIG. 2) and that the DAG card is programmable to acquire data packets from the data center, generate a hash tag for each data packet, and insert the hash tag into a header of the data packet (par [0064] of the Application Publication).  Further, the specification teaches the netflow generator generates the hash tag values (par [0072] of the Application Publication).  Therefore, based 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (WO 2013/070631A1), Marchetti (U.S. Patent Application Publication No. 2015/0281089), and further in view of Heinson et al. (U.S. Patent Application Publication No. 2008/0320003).

Regarding Claim 35, Friedman et al. teaches A netflow generator appliance (NF2SL system (FIG. 3)), comprising: a memory device storing one or more load balancing functions (Friedman et al. teaches ; a processor coupled to the memory device and configured to perform operations, including: receiving a plurality of netflow records at a netflow generator appliance (Friedman et al. teaches that NF2SL receives NetFlow messages emitted by NetFlow producers (par [0063][0069]; FIGS. 3, 4)), each netflow record including at least a hash tag (Friedman et al. teaches that NetFlow messages contains information about the inbound traffic flows (par [0074]); packet header provides basic information about the packet such as the NetFlow version, number of records contained within the packet, and sequence numbering (par [0096])); converting a first hash tag of the first netflow record into a first percentage based on a load balancing function (Friedman et al. teaches that an NF2SL policy is a collection of NetFlow record processing rules (par [0072])); a policy is applied to all NetFlow messages ; and based on the first percentage, storing the first netflow record in a first queue of data that are scheduled to be sent to a first netflow collector (Friedman et al. teaches that the NetFlow message passes the initial check, the input thread passes it to one of the NF2SL worker thresholds (par [0070]); NF2SL system uses the round robin method, or any other mechanism known to the art, when choosing the thread (par [0071]); an array of policies is defined to be applicable to a particular record type, and each record found in a NetFlow message is evaluated against all policies applicable to that record type (par [0076]); input thread selects a work thread which should process the netflow message (par [0082]); the probability of a netflow packet being diverted to the work thread WRED queue depends on a weight associated with a particular source of the netflow message (par [0084])); converting a second hash tag of a second netflow record into a second percentage based on the load balancing function (Friedman et al. teaches that an NF2SL policy is a collection of NetFlow record processing rules (par [0072])); a policy is applied to all NetFlow messages passing through the NF2SM system (par [0072]); an array of policies is defined to be applicable to a particular record type, and each record found in a NetFlow message is evaluated against all policies applicable to that record type (par [0076]); input thread selects a work thread which should process the netflow message (par [0082]); the probability of a netflow packet being diverted to the work thread WRED queue depends on a weight associated with a particular source of the netflow message (par [0084])[NOTE: by teaching that certain netflow records are selected as a first group (first ; and based on the second percentage, storing the second netflow record in a second queue of data that are scheduled to be sent to a second netflow collector (Friedman et al. teaches that the packet passes the initial check, the input thread passes it to one of the NF2SL worker threads (par [0070]); NF2SL system uses the round robin method, or any other mechanism known to the art, when choosing the thread (par [0071])).  
	By teaching that the packet header of the netflow message provides basic information about the packet such as the NetFlow version, number of records contained within the packet, and sequence numbering as noted above, Friedman et al. teaches each netflow record including at least a hash tag.  However, Marchetti teaches such a limitation more explicitly. 
	Marchetti is directed to system and method for load balancing in computer networks.  More specifically, Marchetti teaches each netflow record including at least a hash tag (Marchetti teaches that an internal header is created containing metadata such as subscriber hash key (par [0076]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Friedman et al. so that the each netflow record includes at least a hash tag, as taught by Marchetti.  The modification would have allowed the system to handle the internal MTU restrictions and provide a mechanism for packet inspection and load balancing (see Marchetti, par [0076]). 
By teaching that the netflow messages are passed to different worker thread using the round robin method or any other mechanism known to the art as noted above, the references teach converting a first hash tag of the first netflow record into a first percentage based on a load balancing function; converting a second hash tag of a second netflow record into a second percentage based on the load balancing function.  Heinson et al. teaches such limitation more explicitly.  Further, the wherein the second percentage differs from the first percentage.  Heinson et al. teaches such a limitation. 
Heinson et al. is directed to scaling network services using DNS.  More specifically, Heinson et al. teaches converting a first hash tag of the first netflow record into a first percentage based on a load balancing function (Heinson et al. teaches that IP addresses selected from the range of hash values correspond to the load balancing load percentages (par [0078])); converting a second hash tag of a second netflow record into a second percentage based on the load balancing function (Heinson et al. teaches that IP addresses selected from the range of hash values correspond to the load balancing load percentages (par [0078])), wherein the second percentage differs from the first percentage (Heinson et al. teaches that the traffic is load balanced based on a percentage of traffic between two or more active servers, for example, 40-60, 30-30-40 (par [0078])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Friedman et al. and Marchetti so that the hash tag of the netflow is converted into a percentage based on a load balancing function, wherein the second percentage differs from the first percentage, as taught by Heinson et al.  The modification would have allowed the system to perform load balancing (see Heinson et al., par [0078]). 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (WO 2013/070631A1), Marchetti (U.S. Patent Application Publication No. 2015/0281089), Heinson et al. (U.S. Patent Application Publication No. 2008/0320003), and further in view of Makido et al. (JP 2013175939A).

Regarding Claim 36, the combined teachings of Friedman et al., Marchetti, and Heinson et al. teach The netflow generator appliance of claim 35, however, the references do not explicitly teach wherein the hash tag is a random M-bit pattern of bits. Makido et al. teaches such a limitation. 
	Makido et al. is directed to communication device.  More specifically, Makido et al. teaches that when hash value is used for bit pattern of several bits concerning node ID, doing the line changing of bit pattern with random pattern, the possibility of data not dispersing is high (page 27, par 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Friedman et al., Marchetti, and Heinson et al. so that the hash tag is a random M-bit pattern of bits, as taught by Makido et al.  The modification would have allowed the system to enable data dispersion (see Makido et al., page 27, par 2). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/REBECCA E SONG/Primary Examiner, Art Unit 2414